Exhibit THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED WITH RESPECT TO SUCH OFFER, SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION; OR (II) UNLESS SOLD PURSUANT TO RULE THIS WARRANT IS ISSUED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT (AS DEFINED BELOW) ISSUED TO THE INITIAL HOLDER OF THIS WARRANT (THE “INVESTOR”) BY MRU HOLDINGS, INC., A DELAWARE CORPORATION (THE “COMPANY”). Dated:June 30, 2008 MRU HOLDINGS, INC. WARRANT (“WARRANT”) TO PURCHASE SHARES OF COMMON STOCK, $0. 1.Number of Shares Subject to Warrant. (a) This is to certify that, FOR VALUE RECEIVED, Battery Ventures VII, L.P. (the “Investor”), is entitled, subject to the terms set forth below, to purchase from the Company, upon surrender of this Warrant, at any time or times on or after the date hereof, but prior to the termination of this Warrant pursuant to Section 3 hereof, at the Warrant Price, 646,741 shares (the “Warrant Shares”) of the Company’s common stock, $0.001 par value per share (the “Common Stock”), upon such Investor’s exercise of this Warrant pursuant to Section 7 hereof. (b)Exercise Limitations.Notwithstanding anything to the contrary contained in Section 1(a) hereof, in no event shall the Investor be entitled to exercise this Warrant for a number of Warrant Shares in excess of that number of Warrant Shares which, upon giving effect to such exercise, would cause the aggregate number of shares of Common Stock beneficially owned by the Investor and its affiliates to exceed 19.99% of (x) the total outstanding shares of the Common Stock of the Company; or (y) the voting power of the Company, following such exercise, unless the Company obtains the requisite shareholder approval under NASDAQ Marketplace Rule 4350(i)(1)(B) (collectively, the “Issuance Limitations”), in which case, the Issuance Limitations under this Section 1(b) shall no longer apply to the Investor.For purposes of this Section 1(b), the aggregate number of shares of Common Stock beneficially owned by the Investor and its affiliates shall include the shares of Common Stock issuable upon the exercise of this Warrant, subject in all cases to the Issuance Limitations.Upon the written request of the Investor, the Company shall promptly, but in no event later than two (2) Business Days 1. following the receipt of such notice, confirm in writing to the Holder the number of shares of Common Stock then outstanding.The number of Warrant Shares purchaseable upon exercise of this Warrant and the Warrant Price shall be subject to adjustment from time to time as described herein. (c)Notwithstanding anything to the contrary contained in this Warrant, the Investor shall have no right to purchase Warrant Shares under this Warrant and this Warrant shall not be exercisable unless and until September 30, 2008 and only in the event that the shares of the Company’s Series B-2 Convertible Preferred Stock (the “Series B Preferred”) sold pursuant to the Securities Purchase Agreement do not automatically convert pursuant to Section 5(a) of the Certificate of Designation for the Series B Preferred by September 30, 2008. 2.Definitions. As used in this Warrant, the following terms shall have the meanings ascribed to them below: (a) “Business Day” shall mean any day except Saturday, Sunday and any day which shall be a legal holiday or a day on which banking institutions in the state of New York are authorized or required by law or other government actions to close between the hours of 9:30 a.m. and 5:00 p.m. Eastern Standard Time. (b) “Fair Market Value” means the fair market value of a share of Common Stock, determined in good faith by the board of directors of the Company, and measured in reference to the closing bid price of the Common Stock on the trading day immediately preceding the day on which a determination of fair market value is to be made. (c) “Holder” shall mean the Investor and any permitted transferees. (d) “Person” means an individual, a limited liability company, a partnership, a joint venture, a corporation, a trust, an unincorporated organization or a governmental entity or any other legal entity. (e) “Securities Purchase Agreement” dated as of June 30, 2008 by and among the Company and the Investors listed therein. (f) “Warrant Price” means $2.25, subject to adjustment as provided herein. 3.
